UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1295



JACQUELINE MCCOY,

                                              Plaintiff - Appellant,

          versus


ALBERTO R. GONZALES, Attorney General, United
States Department of Justice,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Richard L. Williams, Senior
District Judge. (1:05-cv-00371-RLW)


Submitted:   January 17, 2007           Decided:     February 27, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacqueline McCoy, Appellant Pro Se.    Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacqueline   McCoy   appeals    the    district   court’s    order

granting the Defendant’s motion for judgment as a matter of law

pursuant to Fed. R. Civ. P. 50(a) and dismissing her civil action.

We   have   reviewed   the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court. See McCoy v. Gonzales, No. 1:05-cv-00371-RLW (E.D. Va. Feb.

1, 2006).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -